Citation Nr: 1636056	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1947 to June 1949, and from August 1950 to February 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown during active military service, and there is no competent and credible evidence attributing the Veteran's bilateral hearing loss to his military service.

2.  Tinnitus was not shown during active military service, and the Veteran's lay statements concerning the presence of tinnitus are inconsistent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claims, he has not alleged that VA has not fulfilled its duty notify or assist, and review of the record fails to reveal any deficiency in that regard.  Therefore, the Board will proceed to its adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss and tinnitus are considered organic diseases of the nervous system and, therefore, benefit from the provisions of 38 C.F.R. § 3.307 concerning presumptive service connection for chronic disabilities.

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana, 24 Vet. App. at 433.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); see also Walker v. Shinseki, supra.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  He alleges that, as a result of his duties as a radio mechanic, he was subjected to noise exposure, including the sounds of jet engines and planes, and that he was not afforded appropriate hearing protection.  Review of his DD-214 confirms that his military occupational specialty (MOS) was radio mechanic.  In his May 2011 claim, he said he began to experienced problems with hearing loss and tinnitus in August 1951.

The Veteran's service treatment records reveals a number of medical examinations.  The Board notes that none of these examinations include audiometric readings.  However, in examinations dated in May 1947, June 1949, August 1950, and January 1952, he scored a fifteen out of fifteen on the whispered voice test.  He service treatment records are silent for any complaints of, or treatment for, any hearing-related problems.

In support of his claim, the Veteran submitted private treatment records.  In a January 2007 private treatment record, he said his hearing problems started in the 1990s, and that he believed his problems were caused by his military service.  He also denied any "head noises."  In February 2010 and February 2011 treatment records, he once again denied any head noises, and stated that his hearing loss had a gradual onset.

In an October 2011 statement, the Veteran described his in-service noise exposure, including working around plane noises without earplugs.  He said he noticed problems with his hearing in 1957 when he was given a physical for private employment.  He stated that while his hearing was still acceptable for his private employer, he nevertheless noticed gradual changes.  He said he was given hearing aids after a hearing test in the 1990s.  The Veteran argued that his hearing difficulties were gradual, and that he believed it was due to exposure to jet engines and propeller vibrations while in service.

In November 2011, the Veteran underwent a VA examination to address the nature and etiology of his bilateral hearing loss and tinnitus.  During the examination, he reported noise exposure working around planes and jets without hearing protection.  The examiner noted that his entrance and discharge examinations showed normal whispered voice tests.  He reported post-service occupational noise exposure without hearing protection working as a sales engineer in automation for twenty-nine years, as well as recreational noise exposure from woodworking, power tools, and some target shooting.  He reported hearing difficulties beginning in the 1980s.  He denied any current problems with tinnitus.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:



HERTZ
500
1000
2000
3000
4000
RIGHT
55
55
55
55
65
LEFT
60
55
60
55
70

Speech recognition testing, using the Maryland CNC Word List, revealed a speech recognition score of 64 percent bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  With regard to the etiology of his hearing loss, the examiner opined that that it was less likely than not his bilateral hearing loss was related to his military service.  The examiner reasoned that he had thirty years of occupational and recreational noise exposure, and his hearing problems did not start until the 1980s.  The examiner also noted that, although he filed a claim for service connection in 1952, he did not complain of hearing problems at that time.

In his February 2012 notice of disagreement, the Veteran argued that hearing problems were gradually manifested.  He reiterated that he began to notice problems with his hearing in 1957, and that he was not afforded hearing protection while on active duty.

With regard to hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See id. at 160.

Initially, the Board notes that the Veteran has bilateral hearing loss as evidenced by the November 2011VA examination puretone threshold and speech recognition results.  Furthermore, as to his lay statements concerning his in-service noise exposure, the Board finds these assertions to be credible given the circumstances of his service, including his period of active duty service.  38 U.S.C.A. § 1154(a).  Therefore, the remaining inquiry is whether his bilateral hearing loss is related to his military service.

The Board finds that the preponderance of the evidence is against his claim.  The November 2011 opinion is the most probative evidence of record.  The VA examiner is qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Moreover, the opinion reflects consideration of the Veteran's history, to include his in-service and post-service noise exposure, his service treatment records, and his lay statements concerning the onset of his hearing problems, and it makes clear the basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("[A] medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, there is no medical opinion of record to the contrary.  Therefore, the Board accords great probative weight to this opinion.
  
The Board acknowledges the Veteran's contention that his bilateral hearing loss is related to his military service.  While he is competent to report his in-service noise exposure, he is not competent to opine on complex medical questions such as the etiology of his current hearing loss disability.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation or aggravation of a hearing loss disability involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of his hearing loss disability requires a specialized understanding of the medical nature and pathology of this disorder, which he has not been shown to have.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Veteran's lay statements are not considered competent on that issue.

Moreover, the Board finds that the Veteran may not prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Although such diseases include disabilities of the central nervous system, including hearing loss, service connection would not be warranted unless the hearing loss manifested to a compensable degree within a year of the Veteran's release from active service in February 1952, or if he exhibited a continuity of symptomatology since that time.

In this case, there is no competent evidence of record which demonstrates that bilateral hearing loss manifested to a compensable degree within one year from discharge.  Moreover, the Board finds that the Veteran's reports of onset and continuity of his hearing problems are not credible as there are inconsistent with other evidence of record, including his own lay statements.  As noted above, in weighing credibility, VA may consider, among other things, inconsistent statements and consistency with other evidence of record.  See Caluza, supra.

While the Veteran is competent to report his in-service noise exposure, and his descriptions are consistent with the circumstances of his service, his reports of the onset of his hearing problems have been inconsistent.  For example, while he reported problems with his hearing loss since August 1951 in his May 2011 claim, in his private treatment records, he reported that his hearing problems began in the 1990s.  During the November 2011 VA examination, he reported that his hearing problems began in the 1980s, and in statements submitted in support of his claim, he stated that his hearing difficulties began in 1957.  Given these inconsistencies, the Board finds that his lay statements concerning the onset and continuity of his hearing loss symptoms are not credible and, therefore, are not probative.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).  

Moreover, unlike hearing loss, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish on the basis of his own assertions, see Charles v. Principi, supra, and that, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection.  See, e.g., Jandreau v. Nicholson, supra.  However, when assessing credibility and probative value of lay assertions, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, in weighing credibility, VA may consider, among other things, inconsistent statements and consistency with other evidence of record.  See Caluza, supra.

In this case, the evidence of record simply does not persuasively demonstrate that the Veteran experiences tinnitus as asserted in his May 2011 claim.  Initially, the Board notes that his service treatment records are completely silent for any complaints related to tinnitus or ringing in the ears.  Moreover, the Board finds that the his statements concerning the presence of tinnitus are not credible as they are inconsistent with other evidence of record, including his private treatment records where he consistently denied any "head noises," as well as the November 2011 VA examination when he expressly denied experiencing tinnitus.  Furthermore, because there was no complaint or diagnosis of tinnitus during the November 2011 VA examination, the examiner did not provide an opinion as to etiology.  Thus, besides his May 2011 claim, there is otherwise no indication that he suffers from tinnitus.

Furthermore, statements made for the purpose of diagnosis or treatment, such as the February 2011 private treatment record, "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Accordingly, as there are no medical or probative non-medical indications of tinnitus at any point pertinent to this appeal, the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 provide no basis for allowance of the claim.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have results in disability.  See 38 U.S.C.A. § 1131.  Thus, when the collective lay and medical evidence indicates that, fundamentally, the Veteran does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also, Shedden, supra; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

In conclusion, for all of the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, credible, and probative evidence supports the required elements of his claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


